The opinion of the Court was delivered by
Lowrie, J. —
The sureties of a tax collector ask to be relieved from their bond, because they were induced to enter into it by seeing a newspaper publication of the accounts of the county, in which it was erroneously stated that the collector had settled up his previous year’s duplicate in full: an error, it seems, of the *71printer. We think that the learned judge of the Common Pleas was right in deciding that this is not a ground of relief. Such publications are intended for the general information of the public on the subject of the annual receipts and expenditures, and as such are valuable. But they are subject to mistakes, and therefore to correction, and the county is not bound by any representations in them. It cannot be regarded as prudent for any person to rely upon any fact therein stated as a motive for action. When information is wanted relative to the state of any account, prudence would require that it be sought at the office of the commissioners, and we should not like to say now that this relief could be granted, even if this erroneous information had been obtained there. Usually those who suffer by the mistakes and misconduct of public officers must look to them for compensation, and not to the public.
Judgment affirmed.